DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 were originally presented having a filing date of 07 August 2019 and claiming priority to Japanese Patent Application No. 2018-149066 that was filed on 08 August 2018.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 27 September 2019, in parent Application No. 16/534203, filed on 07 August 2019.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 07 August 2019 in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being obvious over Ito et al. (Patent No. US 9067577 B2), hereinafter referred to as “Ito ‘577” in view of Aoki et al. (US Pub. No. 2016/0236661 A1), hereinafter referred to as “Aoki”.
Regarding claim 1, Ito ‘577 teaches A vehicle braking system (see at least Ito ‘577 column 2 line 56 “A vehicle braking system of the present invention”) comprising:
a master cylinder for generating a hydraulic pressure in response to a pedal effort of a driver (see at least Ito ‘577 column 2 lines 57-59 “a master cylinder for producing an upstream hydraulic pressure corresponding to an operation given to a brake operation part”); 
a slave cylinder communicated with the master cylinder (see at least Ito ‘577 column 11 lines 62-63 “a communication between the master cylinder M/C and the slave cylinder (hydraulic-pressure source) S/C”, and Fig. 2 hydraulic-pressure channels 17a, 17b), for generating a braking force for a vehicle using a hydraulic pressure by operating an electric actuator to drive a piston (see at least Ito ‘577 column 3 line 66-column 4 line 4 “it is preferable that the hydraulic-pressure source should include an electric actuator that is driven to produce the downstream hydraulic pressure between the shut-off valve and the wheel cylinder, the electric actuator should include a motor cylinder for driving a slave piston”); 
a vehicle behavior stabilizer communicated with the slave cylinder, for generating a braking force for each wheel of the vehicle using a hydraulic pressure (see at least Ito ‘577 column 7 lines 31-32 “The vehicle stability assist VSA is disposed between the slave cylinder S/C and the wheel cylinders 4a, 4b, 4c, and 4d”, and Figure 2); 
a master cut valve that is a normally closed valve for opening and closing a fluid flow path between the master cylinder and the slave cylinder (see at least Ito ‘577 column 6 lines 57-61 “The master cut valve MCV1 is disposed on the second-hydraulic-pressure-system hydraulic-pressure channel 17b between the first hydraulic-pressure chamber 26 of the master cylinder M/C and a first hydraulic-pressure chamber 66 of the slave cylinder S/C.”), for making a hydraulic pressure downstream of the master cut valve work in a valve closing direction (see at least Ito ‘577 column 12 lines 2-6 “Not only the pressure difference (Pdown-Pup (>0)) but also the thrust force F is applied to the valve element 20b in the direction contacting the valve seat 20a with pressure in a closed condition, and thus the closed condition is securely maintained.”, and Fig. 3); 
a pressure sensor for detecting the hydraulic pressure downstream of the master cut valve (see at least Ito ‘577 column 7 lines 10-11 “sensor Pp detects (measure) the downstream hydraulic pressure Pdown”);
and a piston controller for advancing the piston in the slave cylinder when the hydraulic pressure detected by the pressure sensor exceeds a predetermined value (see at least Ito ‘577 column 8 lines 9-16 “The controller 11 sets, based on the correspondence relationship between the target value of the downstream hydraulic pressure Pdown and the actuated amount of the slave piston of the slave cylinder (hydraulic-pressure source) S/C, the actuated amount from the target level, and allows the slave cylinder (hydraulic-pressure source) S/C to produce the downstream hydraulic pressure Pdown based on the set actuated amount.”). 
(Supplementary note: Although Ito ‘577’s “MCV1” and “MCV2” are disclosed as normally open valves, they are normally closed during the braking operation [see at least Ito ‘577 column 11 lines 59-63 “When the vehicle braking system 2 is in operation, the master cut valves (shut-off valves) MCV1 and MCV2 are closed in order to disconnect a communication between the master cylinder M/C and the slave cylinder (hydraulic-pressure source) S/C.”] and therefore these master cut valves have been interpreted by the Examiner to teach applicant’s “a master cut valve that is a normally closed valve”.)
Ito ‘577 does not teach but Aoki teaches returning the piston at a predetermined timing (see at least Aoki Figs. 8-10, and [0168] “Then, the piston 22 is driven in the depressurizing direction for depressurization at a time t9. A reverse stroke amount or return amount STB can be obtained based on, for example, a required stroke amount STW required by a raised stroke amount STR raised from the time t6 to the time t7. When the piston 22 is driven in the depressurizing direction for depressurization, the fluid pressure SCV generated in the slave cylinder 20 drops (the time t9 → a time t10), and a negative pressure state is produced in the hydraulic fluid chamber 26. This allows the brake fluid to be sucked into the hydraulic fluid chamber 26 by way of the supply line 9a and the common hydraulic fluid line 4 (refer to FIG. 1).”)
Ito ‘577 and Aoki are considered analogous to the claimed invention because they are in the same field of braking systems (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito ‘577 to use “returning the piston at a predetermined timing” as disclosed in Aoki. At the time the invention was filed, one or ordinary skill in the art would have been motivated to incorporate Ito ‘577’s braking system, measurement of the hydraulic pressure, movement of the slave cylinder on the basis of the hydraulic pressure with Aoki’s return of the slave cylinder in order to maximize the efficiency of the slave cylinder reducing the hydraulic pressure in the braking system and allowing for anti-lock braking measures (see at least Aoki [0046]-[0047], [0182]).
Regarding claim 2, the combination of Ito ‘577 in view of Aoki teaches the vehicle braking system according to claim 1 as shown above. Ito ‘577 further teaches wherein the piston controller changes an amount by which to advance the piston, depending on the hydraulic pressure detected by the pressure sensor (see at least Ito ‘577 column 8 lines 16-30 “The corrector 15 of the controller 11 corrects a correspondence relationship between the target level and the actuated amount when it is shifted due to a change over time. A specific example of a change over time is a worn-out of the brake pads of the respective wheel cylinders 4a, 4b, 4c, and 4d. The brake pads become gradually thin due to friction with the brake disc at the time of braking. In order to transfer the same downstream hydraulic pressure Pdown as the hydraulic pressure before the worn-out to the wheel cylinders 4a, 4b, 4c, and 4d even if the brake pads become thin, it is appropriate if respective strokes (actuated amounts) of a first piston 63 and a second piston 62 (slave piston) of the slave cylinder (hydraulic-pressure source) S/C are increased to feed a larger amount of the brake fluid to the wheel cylinders 4a, 4b, 4c, and 4d.”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘577 in view of Aoki as applied to claim 1, and in further view of Matsushita (Patent No. US 8746813 B2), hereinafter referred to as “Matsushita”.
Regarding claim 3, the combination of Ito ‘577 in view of Aoki teaches the vehicle braking system according to claim 1 as shown above. The combination of Ito ‘577 in view of Aoki does not teach but Matsushita teaches wherein the piston controller makes a return speed at which to return the piston lower as the hydraulic pressure detected by the pressure sensor becomes higher (see at least Matsushita column 1 line 67 – column 2 line 4 “fluid pressure braking force is increased from 0 at a first increasing rate, and … the fluid pressure braking force is increased at a second increasing rate”, 3 lines 23-28 “there is proposed the vehicle braking device, wherein the fluid pressure braking device includes a slave cylinder for driving a piston by an electric motor, and the slave cylinder is capable of driving the piston at a certain speed corresponding to any of the first and second increasing rates”, column 6 lines 4-19 “Specifically, in response to an instruction from the electronic control unit U, the electric motor 52 of the slave cylinder 23 is driven slowly at a certain speed, to increase a brake fluid pressure at a first increasing rate, which is a relatively low rate. Thereby, the secondary piston 38A and the primary piston 38B are caused to advance at a certain speed. In this event, if the electric motor 52 of the slave cylinder 23 is driven rapidly, to increase the brake fluid pressure at a second increasing rate, which is a relatively high rate, a squeal noise may occur at a portion, where brake pads and a brake disc slide with each other, of each of the wheel cylinders 16 and 17; 20 and 21, and a passenger may feel uncomfortable, in some cases. However, setting the first increasing rate at such a small value as no squeal noise would occur can reliably prevent occurrence of a squeal noise.”).
Matsushita is considered analogous to the claimed invention because they are in the same field of braking systems (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito ‘577 and Aoki to use “wherein the piston controller makes a return speed at which to return the piston lower as the hydraulic pressure detected by the pressure sensor becomes higher” as disclosed in Matsushita. At the time the invention was filed, one or ordinary skill in the art would have been motivated to incorporate the combination of Ito ‘577’s and Aoki’s braking system, measurement of the hydraulic pressure, movement of the slave cylinder on the basis of the hydraulic pressure and return of the slave cylinder with Matsushita’s ability of the piston controller to return the piston at a determined speed in order to prevent a braking noise which could make a vehicle occupant uncomfortable (see at least Matsushita column 1 lines 32-54).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘577 in view of Aoki as applied to claim 2, and in further view of Matsushita.
Regarding claim 4, the combination of Ito ‘577 in view of Aoki teaches the vehicle braking system according to claim 2 as shown above. The combination of Ito ‘577 in view of Aoki does not teach but Matsushita teaches wherein the piston controller makes a return speed at which to return the piston lower as the hydraulic pressure detected by the pressure sensor becomes higher (see at least Matsushita column 1 line 67 – column 2 line 4 “fluid pressure braking force is increased from 0 at a first increasing rate, and … the fluid pressure braking force is increased at a second increasing rate”, 3 lines 23-28 “there is proposed the vehicle braking device, wherein the fluid pressure braking device includes a slave cylinder for driving a piston by an electric motor, and the slave cylinder is capable of driving the piston at a certain speed corresponding to any of the first and second increasing rates”, column 6 lines 4-19 “Specifically, in response to an instruction from the electronic control unit U, the electric motor 52 of the slave cylinder 23 is driven slowly at a certain speed, to increase a brake fluid pressure at a first increasing rate, which is a relatively low rate. Thereby, the secondary piston 38A and the primary piston 38B are caused to advance at a certain speed. In this event, if the electric motor 52 of the slave cylinder 23 is driven rapidly, to increase the brake fluid pressure at a second increasing rate, which is a relatively high rate, a squeal noise may occur at a portion, where brake pads and a brake disc slide with each other, of each of the wheel cylinders 16 and 17; 20 and 21, and a passenger may feel uncomfortable, in some cases. However, setting the first increasing rate at such a small value as no squeal noise would occur can reliably prevent occurrence of a squeal noise.”).).
Matsushita is considered analogous to the claimed invention because they are in the same field of braking systems (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito ‘577 and Aoki to use “wherein the piston controller makes a return speed at which to return the piston lower as the hydraulic pressure detected by the pressure sensor becomes higher” as disclosed in Matsushita. At the time the invention was filed, one or ordinary skill in the art would have been motivated to incorporate the combination of Ito ‘577’s and Aoki’s braking system, measurement of the hydraulic pressure, movement of the slave cylinder on the basis of the hydraulic pressure and return of the slave cylinder with Matsushita’s ability of the piston controller to return the piston at a determined speed in order to prevent a braking noise which could make a vehicle occupant uncomfortable (see at least Matsushita column 1 lines 32-54).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘577 in view of Aoki as applied to claim 1, and in further view of Ito (Patent No. US 8897984 B2), hereinafter referred to as “Ito ‘984”.
Regarding claim 5, the combination of Ito ‘577 in view of Aoki teaches the vehicle braking system according to claim 1 as shown above. The combination of Ito ‘577 in view of Aoki does not teach but Ito ‘984 teaches wherein the piston controller advances the piston even when an engine of the vehicle stops (see at least Figs. 1 and 3, and column 9 lines 44-58 “First, in Step S1, the ECU 2 receives the opening and closing signal s6 corresponding to the opening and closing operation of the opening and closing member 6… Next, in Step S2, the ECU 2 starts itself, and further the braking force generator 1 by a trigger of receiving the opening and closing signal s6… Further, the ECU has the slave cylinder S/C generate a braking force corresponding to the operation amount of the brake pedal 3.”)
Ito ‘984 is considered analogous to the claimed invention because they are in the same field of braking systems (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito ‘577 and Aoki to use “wherein the piston controller advances the piston even when an engine of the vehicle stops” as disclosed in Ito ‘984. At the time the invention was filed, one or ordinary skill in the art would have been motivated to incorporate the combination of Ito ‘577’s and Aoki’s braking system, measurement of the hydraulic pressure, movement of the slave cylinder on the basis of the hydraulic pressure and return of the slave cylinder with Ito ‘984’s generation of the braking force even when the engine is not on in order to minimize the variation of the braking force before the start of a vehicle engine (see at least Ito ‘984 column 1 lines 37-49, column 2 lines 54-58, column 3 lines 21-24).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘577 in view of Aoki as applied to claim 2, and in further view of Ito ‘984. 
Regarding claim 6, the combination of Ito ‘577 in view of Aoki teaches the vehicle braking system according to claim 2 as shown above. The combination of Ito ‘577 in view of Aoki does not teach but Ito ‘984 teaches wherein the piston controller advances the piston even when an engine of the vehicle stops (see at least Figs. 1 and 3, and column 9 lines 44-58 “First, in Step S1, the ECU 2 receives the opening and closing signal s6 corresponding to the opening and closing operation of the opening and closing member 6… Next, in Step S2, the ECU 2 starts itself, and further the braking force generator 1 by a trigger of receiving the opening and closing signal s6… Further, the ECU has the slave cylinder S/C generate a braking force corresponding to the operation amount of the brake pedal 3.”)
Ito ‘984 is considered analogous to the claimed invention because they are in the same field of braking systems (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito ‘577 in view of Aoki to use “wherein the piston controller advances the piston even when an engine of the vehicle stops” as disclosed in Ito ‘984. At the time the invention was filed, one or ordinary skill in the art would have been motivated to incorporate the combination of Ito ‘577’s and Aoki’s braking system, measurement of the hydraulic pressure, movement of the slave cylinder on the basis of the hydraulic pressure and return of the slave cylinder with Ito ‘984’s generation of the braking force even when the engine is not on in order to minimize the variation of the braking force before the start of a vehicle engine (see at least Ito ‘984 column 1 lines 37-49, column 2 lines 54-58, column 3 lines 21-24).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘577 in view of Aoki, and in further view of Matsushita, as applied to claim 3, and in even further view of Ito ‘984. 
Regarding claim 7, the combination of Ito ‘577 in view of Aoki and in further view of Matsushita teaches the vehicle braking system according to claim 3 as shown above. The combination of Ito ‘577 in view of Aoki and in further view of Matsushita does not teach but Ito ‘984 teaches wherein the piston controller advances the piston even when an engine of the vehicle stops (see at least Figs. 1 and 3, and column 9 lines 44-58 “First, in Step S1, the ECU 2 receives the opening and closing signal s6 corresponding to the opening and closing operation of the opening and closing member 6… Next, in Step S2, the ECU 2 starts itself, and further the braking force generator 1 by a trigger of receiving the opening and closing signal s6… Further, the ECU has the slave cylinder S/C generate a braking force corresponding to the operation amount of the brake pedal 3.”).
Ito ‘984 is considered analogous to the claimed invention because they are in the same field of braking systems (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito ‘577 in view of Aoki and in further view of Matsushita to use “wherein the piston controller advances the piston even when an engine of the vehicle stops” as disclosed in Ito ‘984. At the time the invention was filed, one or ordinary skill in the art would have been motivated to incorporate the combination of Ito ‘577’s, Aoki’s, and Matsushita’s braking system, measurement of the hydraulic pressure, movement of the slave cylinder on the basis of the hydraulic pressure and return of the slave cylinder at a certain speed with Ito ‘984’s generation of the braking force even when the engine is not on in order to minimize the variation of the braking force before the start of a vehicle engine (see at least Ito ‘984 column 1 lines 37-49, column 2 lines 54-58, column 3 lines 21-24).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘577 in view of Aoki, and in further view of Matsushita, as applied to claim 4, and in even further view of Ito ‘984. 
Regarding claim 8, the combination of Ito ‘577 in view of Ito ‘984 and in further view of Matsushita teaches the vehicle braking system according to claim 4 as shown above. The combination of Ito ‘577 in view of Aoki and in further view of Matsushita does not teach but Ito ‘984 teaches wherein the piston controller advances the piston even when an engine of the vehicle stops (see at least Figs. 1 and 3, and column 9 lines 44-58 “First, in Step S1, the ECU 2 receives the opening and closing signal s6 corresponding to the opening and closing operation of the opening and closing member 6… Next, in Step S2, the ECU 2 starts itself, and further the braking force generator 1 by a trigger of receiving the opening and closing signal s6… Further, the ECU has the slave cylinder S/C generate a braking force corresponding to the operation amount of the brake pedal 3.”).
Ito ‘984 is considered analogous to the claimed invention because they are in the same field of braking systems (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito ‘577 in view of Aoki and in further view of Matsushita to use “wherein the piston controller advances the piston even when an engine of the vehicle stops” as disclosed in Ito ‘984. At the time the invention was filed, one or ordinary skill in the art would have been motivated to incorporate the combination of Ito ‘577’s, Aoki’s, and Matsushita’s braking system, measurement of the hydraulic pressure, movement of the slave cylinder on the basis of the hydraulic pressure and return of the slave cylinder at a certain speed with Ito ‘984’s generation of the braking force even when the engine is not on in order to minimize the variation of the braking force before the start of a vehicle engine (see at least Ito ‘984 column 1 lines 37-49, column 2 lines 54-58, column 3 lines 21-24).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘577 in view of Aoki as applied to claim 1 above, and in further view of Matsushita.
Regarding claim 9, the combination of Ito ‘577 in view of Aoki teaches the vehicle braking system according to claim 1 as shown above. The combination of Ito ‘577 in view of Aoki does not teach but Matsushita teaches wherein the piston controller advances the piston by a predetermined amount even when the hydraulic pressure detected by the pressure sensor becomes unclear before advancing the piston (see at least Matsushita column 3 lines 16-19 “Moreover, according to the sixth aspect of the present invention, before the transition from the regenerative braking to the fluid pressure braking is completed, the slave cylinder is driven by the predetermined amount.”, column 7 lines 33-40 “Incidentally, before the vehicle speed falls to or below the first threshold value V1 and the regenerative braking is changed to the fluid pressure braking, the secondary piston 38A and the primary piston 38B are caused to advance beforehand by an amount corresponding to an ineffective stroke, by driving slightly the electric motor 52 of the slave cylinder 23 in response to an instruction from the electronic control unit U.”, column 10 lines 6-15 “the electronic control unit is operable to detect an ineffective stroke when a change in pressure after movement of the piston by a predetermined distance is below a predetermined value, and wherein, when an ineffective stroke is detected, before the transition from the regenerative braking to the fluid pressure braking is completed, the slave cylinder is driven by a predetermined amount to cancel out the ineffective stroke of the slave cylinder”.).
(Supplementary note: in this cited section of Matsushita the slave cylinder is driven by a predetermined amount even before the transition to fluid pressure braking is completed; therefore, Examiner is considering this to be equivalent to the piston controller advancing by a predetermined amount even when the hydraulic pressure detected by the pressure sensor is unclear before advancing the piston.) 
Matsushita is considered analogous to the claimed invention because they are in the same field of braking systems (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito ‘577 and Aoki to use “wherein the piston controller advances the piston by a predetermined amount even when the hydraulic pressure detected by the pressure sensor becomes unclear before advancing the piston” as disclosed in Matsushita. At the time the invention was filed, one or ordinary skill in the art would have been motivated to incorporate the combination of Ito ‘577’s and Aoki’s braking system, measurement of the hydraulic pressure, movement of the slave cylinder on the basis of the hydraulic pressure and return of the slave cylinder with Matsushita’s ability of the piston controller to be driven a predetermined amount in order to reduce the ineffective stroke of the cylinder (see at least Matsushita column 3 lines 19-23 “Accordingly, an ineffective stroke of the slave cylinder can be cancelled out to prevent occurrence of a temporary drop of the braking force in changing from the regenerative braking to the fluid pressure braking. This can prevent a decrease of brake feeling.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamai (US 20060111823 A1) teaches an anti-rollback control for a vehicle braking system. Inoue et al (JP 2008143419A) teaches a brake-by-wire braking device controlled by a control unit. Kinoshita (Patent No. US 9434365 B2) teaches a vehicle brake hydraulic pressure controller. Kidera et al. (Patent No. US 9452741B2) teaches a vehicle brake system with a controller which limits the displacement of the piston to a predetermined amount. Shimada (JP 6151287 B2) teaches a braking device with recognition of an operation state communication abnormality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667